DETAILED ACTION
Claims 2-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/18/2021 and 1/3/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 12-20 are allowed.
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 6 recites the limitation “the first access circuit comprises: 
a first difference calculation circuit configured to reconstruct data of the second subset of data using corresponding portions of the second subset of data stored in the second memory sub-structure and the difference data stored in the third memory sub-structure, and 
to provide the reconstructed data of the second subset of data to the first output read port of the first access circuit; and 
a second difference calculation circuit configured to reconstruct data of the first subset of data using corresponding portions of the second subset of data stored in the second memory sub-structure and the difference data stored in the third memory sub-structure, and 
to provide the reconstructed data of the first subset of data to the second output read port of the first access circuit.”
Said limitation is taught by the specification of the instant application as originally filed at least at [FIG. 3 and P. 0021-24 and P. 0028].  Said limitations, in combination with the other recited limitations of claim 1, are not taught or suggested by the prior art of record.
The closest prior art of record includes: 
Bromberg et al. (U.S. PGPub No. 2016/0328158) which teaches a plurality of single-port banks, organized into groups of banks, each row of banks having a corresponding redundancy bank, the redundancy bank used to recreate data of a bank, in order to satisfy concurrent accesses to a single bank but does not teach first and second access circuits, the first access circuit coupled to a first port of each group of banks, the second access circuit coupled to a second port of each group of banks, either access circuit including circuitry for calculating difference data.
Zhu et al. (U.S. PGPub No. 2018/0267932) which teaches a plurality of memory ports, coupled to each cache and its corresponding bank in a memory, each memory port including two outputs for performing two operations in parallel but does not teach the plurality of banks in the memory being organized into a multi-port sub-structure, or a group of banks having a corresponding difference bank which stores difference data, or the memory ports including circuitry for reconstructing data of a particular bank using the difference data, in order to service a parallel read request. 
Claim 7 depends from claim 6, and are considered allowable for at least the same reasons as claim 6.
Claim 12 states “a first multiplexor having inputs connected to the first memory substructure and the second memory substructure, and an output connected to a first port; 
a second multiplexor having inputs connected to the first memory substructure and the second memory substructure, and an output connected to a second port; and 
a conflict control circuit to: 
configure the first multiplexor to provide data of the first data to the first port, responsive to a read request to read data of the first data through the first port, regardless of whether there is a concurrent read request to read data of the first data through the second port; 
configure the second multiplexor to: provide reconstructed data of the first data to the second port, responsive to concurrent read requests to read data of the first data through the first port and through the second port, and 
provide data of the first data to the second port responsive to a read request to read data of the first data through the second port if there is no concurrent read request to read data of the first data through the first port”
Said limitation is taught by the specification of the instant application as originally filed at least at [P. 0028].  Said limitations, in combination with the other recited limitations of claim 12, are not taught or suggested by the prior art of record.
The closest prior art of record includes: 
Bromberg et al. (U.S. PGPub No. 2016/0328158) which teaches a plurality of single-port banks, organized into groups of banks, each row of banks having a corresponding redundancy bank, the redundancy bank used to recreate data of a bank, in order to satisfy concurrent accesses to a single bank, and checking whether concurrent requests are targeting a single bank but does not teach first and second multiplexors, the first multiplexor coupled to a first port of each group of banks, the second multiplexor coupled to a second port of each group of banks, or receiving a read request for data of a first bank at a second bank, and returning data of the first bank through the second bank’s port.
Zhu et al. (U.S. PGPub No. 2018/0267932) which teaches a plurality of memory ports, each port corresponding to a cache and its corresponding bank in a memory, each memory port being coupled to all of the caches and their corresponding banks, each memory port including two outputs for performing two operations in parallel but does not teach the plurality of banks in the memory being organized into a multi-port sub-structure, or a group of banks having a corresponding difference bank which stores difference data, or receiving a request for data of a first bank at a second memory port, and returning data of the first bank through the second memory port when there isn’t a concurrent request to the first bank its corresponding memory port. 
Claims 13-20 depend from claim 12, and are considered allowable for at least the same reasons as claim 12.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear on how the subsets of data are respective to a memory sub-structure. To begin, the limitation “first, second, and third memory sub-structures each storing at least respective subsets of data” is de-constructed to:
First memory sub-structure – stores respective subsets 
Second memory sub-structure – stores respective subsets 
Third memory sub-structure – stores respective subsets
And the limitation “wherein the respective subsets of data comprise a first subset, second subset, and difference subset generated from the first and second subsets” is de-constructed to:
Respective subsets comprise: 
First subset
Second subset
Difference subset
The definition of “respective” (adjective) is belonging or relating separately to each of two or more people or things [Oxford Dictionary]. The claim could be interpreted the first, second and difference subsets as a group being respective to each memory sub-structure (e.g. the first memory sub-structure stores first, second and difference subsets, the second memory sub-structure also stores first, second and difference subsets), or each of the first, second and difference subsets being respective to a memory sub-structure (e.g. the first memory sub-structure stores a first subset, second memory sub-structure stores a second subset). If the first interpretation is the intended interpretation, it is unclear if the first, second and difference subsets or stored by each of the memory sub-structures all contain the same data (e.g. the first, second and third memory sub-structures each store a copy of the first, second and difference subsets of data), or if the subsets of data are respective to each memory sub-structure and the data stored by each memory sub-structure is different data. Claims 2-11 depend from claim 1, and are rejected for at least the same reasons as claim 1.
Claim 4 states “each of the first, second, and third memory sub-structures comprises respective first, second, and third single-port memories”, which appears to contradict the claim 1 which states “each memory sub-structure having respective first and second read ports”. It is unclear how a memory sub-structure could be a single-port memory when it has two read ports, unless single-port is referring to ports other than the read ports (but the language is not clear on whether this is the case).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bromberg et al. (U.S. PGPub No. 2016/0328158) in view of Zhu et al. (U.S. PGPub No. 2018/0267932).

Claim 2
Bromberg (2016/0328158) teaches:
A memory configured to allow for concurrent read requests for data from each of a plurality of output read ports, comprising: FIG. 2 and P. 0028 memory system 32
first, second, and third memory sub-structures each storing at least respective subsets of data, P. 0016 multiple groups [sub-structures] are formed, each group contains a plurality of memory banks, each bank stores data words
each memory sub-structure having respective first and second read ports through which data of the subset of data stored by the sub-structure can be read concurrently in parallel, and P. 0029-30 each memory bank 36 is a single-port memory (a group would have at least two ports), memory 32 as a whole executes two commands per cycle
wherein the respective subsets of data comprise a first subset, second subset, and difference subset generated from the first and second subsets, respectively; P. 0016 each bank stores a large amount of data words [subsets of data], each group includes N memory banks (e.g. storing first and second subsets) and a redundancy bank (e.g. storing difference subset)
wherein […] access circuit[…] configured to satisfy concurrent read requests for data of the first subset from both the first and second output read ports by passing data from the first memory sub-structure to the first output read port and concurrently passing data reconstructed using data from the second and third memory sub-structures to the second output read port. P. 0029 each memory bank 36 is a single port memory; P. 0045 and FIG. 3 if control unit 50 (analogous to an access circuit) receives two read commands targeting the same memory bank (e.g. storing the first subset), the second read command is serviced in the same clock cycle as the first read command by reconstructing data using the other data banks 36 (e.g. storing the second subset) and the XOR bank 40 (e.g. storing the difference subset), while the first read command is executed on the targeted memory bank (first subset). The data is then returned to the requesting client.
Bromberg does not explicitly teach first and second access circuits, each access circuit having first and second output ports.
Zhu (2018/0267932) teaches:
a first access circuit connected to the first read ports of each of the first, second, and third memory sub-structures, and P. 0044 and FIG. 2 PE array 214 may comprise a plurality of memory ports (MPs) 220.1-220.N; FIG. 3A and P. 0051 each memory bank 302.1-302.N is coupled to a cache 304.1-304.N (combine with the memory system 32 of Bromberg, where the banks 36 are divided into multiple groups), a memory port 220.1 (first access circuit) is coupled to every cache (the connection at the cache is analogous to a first read port)
a second access circuit connected to the second read ports of each of the first, second, and third memory sub-structures, FIG. 3A and P. 0051 each memory bank 302.1-302.N is coupled to a cache 304.1-304.N (combine with the groups of banks taught by Bromberg), a memory port 220.2 (second access circuit) is coupled to every cache (the connection at the cache is analogous to a second read port)
wherein each of the first and second access circuits comprise respective first and second output read ports, and FIG. 3A and P. 0052 each MP 220 includes a read data output 308, which may be two 32×32 outputs [first and second output read ports]
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application to include the invention of Bromberg with the first and second access circuits, each access circuit having first and second output ports taught by Zhu
The motivation being to allow different memory access configurations on the same set of hardware (see Zhu P. 0062)
The systems of Bromberg and Zhu are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Bromberg with Zhu to obtain the invention as recited in claims 1-11.
	
Claim 8
Zhu (2018/0267932) teaches:
The memory of claim 2, wherein the first and second subsets of data are associated with a function, and P. 0131 each thread [function] may access a different memory bank (e.g. storing first and second subsets of data) 
wherein the first and second output read ports of the first and second access circuits are configured to receive a plurality of read requests in parallel as part of a single instruction multiple data (SIMD) application. P. 0085 Same Instruction Multiple Data (SIMD) operation may be applied to all ALUs; P. 0067 the vector size of the ALU determines the number of addresses generated, each address is mapped to a memory port [access circuit] for a memory bank cache (e.g. storing first or second subsets); P. 0121 a memory port is configured to carry out two read instructions in parallel using two read data lines [output read ports]

Claim 9
Zhu (2018/0267932) teaches:
The memory of claim 2, wherein the plurality of read requests are received from a plurality of arithmetic logic units (ALUs), P. 0085 and FIG. 6 ALU 602 may be a vector of ALUs, each executing a SIMD operation; P. 0062 threads issue memory read instructions to MPs each ALU implementing a mathematical function by sending, via a corresponding read port of the first and second output read ports of the first and second access circuits, read requests for data of the first subset of data or the second subset of data. P. 0062 threads issue memory read instructions to MPs; P. 0067 number of addresses, the number corresponding to the vector size, are generated, and each address is mapped to a memory port [access circuit] for a memory bank cache (e.g. storing first or second subsets); P. 0080 each MP [access circuits] has two read data ports [output read ports] to service two read operations concurrently; P. 0131 each thread [function] may access a different memory bank (e.g. storing first and second subsets of data)

Claim 10
Bromberg (2016/0328158) teaches:
The memory of claim 2, wherein the difference data comprises XOR values between corresponding portions of the first subset of data and the second subset of data. P. 0032-33 and FOG/ 2  the XOR bank of a given row stores redundancy information, which is calculated from XORing the data words stored in each memory bank 36 of the row; P. 0035 the groups of banks (sub-structures) are columns (i.e. the row is the corresponding portion)

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bromberg et al. (U.S. PGPub No. 2016/0328158) in view of Zhu et al. (U.S. PGPub No. 2018/0267932) in view of Hebig et al. (U.S. PGPub No. 2016/0246506).

Claim 3
The systems of Bromberg and Zhu do not explicitly teach passing data from the second memory sub-structure to the second output read port and concurrently passing data reconstructed using data from the first and third memory sub-structures to the first output read port
Hebig (2016/0246506) teaches:
The memory of claim 2, wherein each of the first and second access circuits are further configured to satisfy concurrent read requests for data of the second subset from both the first and second output read ports by passing data from the second memory sub-structure to the second output read port and concurrently passing data reconstructed using data from the first and third memory sub-structures to the first output read port. P. 0020 and FIG. 3A each address ports AddrA, AddrB (analogous to the memory ports taught by Zhu) access different rows of the same sub-block A1 [second sub-structure]; P. 0021 Address port A [second sub-structure] accesses its row in sub-block A1 and outputs the data on DOUTA [second output read port]. Address port B cannot simultaneously use sub-block A1, so it reads its row from sub-blocks A0 and AX [first and third sub-structures] and recreates the data using XOR gate 310 and passes it to DOUTB [first output read port]
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application to include the invention of Bromberg and Zhu with passing data from the second memory sub-structure to the second output read port and concurrently passing data reconstructed using data from the first and third memory sub-structures to the first output read port taught by Hebig
The motivation being cost saving due to reduced die area and performance improvement due to additional read bandwidth (See Hebig P. 0014)
The systems of Bromberg, Zhu and Hebig are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Bromberg and Zhu with Hebig to obtain the invention as recited in claims 3-5.

Claim 4
Bromberg (2016/0328158) teaches:
The memory of claim 3, wherein each of the first, second, and third memory sub-structures comprises respective first, second, and third single-port memories. P. 0029 each memory bank 36 is a single port memory

Claim 5
Bromberg (2016/0328158) teaches:
The memory of claim 4, wherein: the first single-port memory of the first memory sub-structure stores a first portion of the first subset of data; the second single-port memory of the first memory sub-structure stores a remaining portion of the first subset of data; and P. 0032-33 and FIG. 2 each set of N data words [first subset of data] is stored across the N number of functional memory banks 36 [single-port memories] of a row 38A
the third single-port memory of the first memory sub-structure stores difference data generated based upon the first portion and the remaining portion of the first subset of data. P. 0032-33 and FIG. 2 the row includes a XOR bank 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bromberg et al. (U.S. PGPub No. 2016/0328158) in view of Zhu et al. (U.S. PGPub No. 2018/0267932) in view of Karr et al. (U.S. PGPub No. 2018/0357019).

Claim 11
The systems of Bromberg and Zhu do not explicitly teach calculating difference data by calculating two subsets of difference data, then calculating a final difference data by using the two subsets of difference data.
Karr (2018/0357019) teaches:
The memory of claim 2, wherein the difference data comprises a first subset of different difference data, a second subset of different difference data, and additional difference data generated based upon the first subset of different data and the second subset of difference data. P. 0217 a first partial parity calculated by XOR'ing data from a first subset of data shards and a second partial parity calculated by XOR'ing data from a second subset of data shards can be XOR the first and second partial parties together to yield a complete calculated parity
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application to include the invention of Bromberg and Zhu with calculating difference data by calculating two subsets of difference data, then calculating a final difference data by using the two subsets of difference data taught by Karr
The motivation being utilizing data already present on a storage device to calculate new data which needs to be stored (See Karr P. 0217)
The systems of Bromberg, Zhu and Karr are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Bromberg and Zhu with Karr to obtain the invention as recited in claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al. (U.S. PGPub No. 2011/0320698) teaches a multi-channel multi-port memory, with a plurality of multi-port multi-bank structures (0027), the multi-bank structures having first and second memory ports (FIG. 2) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257. The examiner can normally be reached 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE WU/Examiner, Art Unit 2133